,., "''.    _{   ~-
      A0-245B (Rev. 02/08/2df-9) Judg·fuent in a Criminal Petty Case (Modified)                                                             Page 1 of l



                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             v.                                     (For Offenses Committed On or After November 1, 1987)


                                Edgar Garcia-Lopez                                  Case Number: 3:19-mj-22414

                                                                                    Daniel Casillas
                                                                                    Defendant's Attorney


      REGISTRATION NO. 85833298
      THE DEFENDANT:
       ~ pleaded guilty to count( s) 1 of Complaint
                                                  ---~-------------------------
           •     was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                     Nature of Offense                                                           Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

           •     The defendant has been found not guilty on count(s)
                                           -------------------
           •     Count(s)
                            ------------------
                                               dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      f     TIME SERVED                           • ________ days
           ~   Assessment: $10 WAIVED ~ Fine: WAIVED
           ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, June 14, 2019
                                                                                  Date of Imposition of Sentence


                                                                                   ~~~
                                                                                  HONORABLEROBERT A. MCQUAID
                                                                                  UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                      3: 19-mj-22414
